department of thetreasury internal_revenue_service washington d c 4' ‘a tax_exempt_and_government_entities_division uniform issue list sep seit efp'ra tz kek xk legend taxpayer a jra xx financial_institution a financial_institution b amount amount account m account n date date dear kkk he kkk rhe kek eke kek ake ae kek this letter is in response to your request on date supplemented with correspondence dated date date february date date and date in which you request a page pa waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a years old asserts that she received a distribution from ira x totaling amount on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code of amount from ira x was due to several debilitating medical issues taxpayer a represents that amount has not been used for any purpose taxpayer a asserts that she decided to close ira x because she lost confidence in financial_institution a after it misplaced amount a substantial sum that was invested in ira x once amount was restored to ira x taxpayer a closed ira x on date and received a distribution of amount which financial_institution a direct deposited into account m at financial_institution b taxpayer a asserts that she intended to rollover amount into another ira after she researched other options taxpayer a asserts that during the 60-day rollover period was under a doctor's care and she was incapacitated by several debilitating medical issues and a severe reaction to a drug prescribed to treat one of those medical issues which prevented her from completing the rollover within the 60-day period taxpayer a submitted documentation from treating physicians of her medical issues and her severe reaction to a drug prescribed to treat one of her medical issues based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ty page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and submitted by the taxpayer including but not limited to a documented physician's opinion and supporting documentation from treating physicians is consistent with the assertion that her inability to complete a timely rollover was due to her medical incapacity therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from is granted a period of days from the issuance of this letter_ruling ira x taxpayer a to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling contact at ’ please address all correspondence to se t ep ra t2 sincerely yours dine hf tb sv donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
